NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 5, 2010*
                                    Decided May 12, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOHN L. COFFEY, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐4006

WILLIAM JAMES MERENESS,                          Appeal from the United States District Court
           Petitioner‐Appellant,                 for the Eastern District of Wisconsin.

       v.                                        No. 09‐C‐00076

JIM SCHWOCHERT,                                  William E. Callahan, Jr.,
      Respondent‐Appellee.                       Magistrate Judge.

                                          O R D E R

        William Mereness, a Wisconsin inmate, was convicted of first‐degree intentional
homicide and sentenced to life in prison without possibility of release.  After the state courts
affirmed his conviction and denied his motion for post‐conviction relief, Mereness filed a
petition for a writ of habeas corpus.  See 28 U.S.C. § 2254.  A magistrate judge, presiding by
consent, denied the petition but granted a certificate of appealability to determine whether a
violation of Mereness’s Sixth Amendment right to confrontation prejudiced him at trial.  We


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐4006                                                                            Page 2

conclude that the state courts reasonably applied Supreme Court precedent in concluding
that the Confrontation Clause violation was harmless, and therefore affirm the judgment.

        Jennifer Mereness was bludgeoned to death at her Janesville, Wisconsin, home on
November 22, 2002.  Her estranged husband, William Mereness, became the prime suspect
and the evidence against him was vastly circumstantial.  Jennifer, a high school teacher, had
left school that Friday around 11:00 a.m. due to illness; construction workers in her
neighborhood testified that they saw a woman arrive at Jennifer’s house around 11:30 a.m.
and then heard screams a few minutes later.  Those workers then followed a man who fled
the house on foot but could not catch up to him. 

        When the police questioned Mereness, he attempted to explain his whereabouts on
November 22.  Mereness was a district manager for Wal‐Mart and did not keep regular
office hours.  He told the police officers that on Friday, November 22, he drove his teenage
son to school and returned home to prepare for a telephone conference scheduled for that
morning with his supervisor.  At the last minute, she cancelled the conference call, and thus,
he got an early start on a weekend trip to his cabin in Minocqua, Wisconsin.  He claimed to
have left Janesville around 10:00 a.m.  To support this claim, he produced a receipt for a
candy bar he purchased in Minocqua at 3:34 p.m. and asserted that it takes around 5 hours
to drive from Janesville to Minocqua.  

        However, evidence presented at his trial refuted Mereness’s statements.  His boss
testified that she had cancelled their telephone conference days earlier and had been led to
believe that Mereness would be inspecting the Wal‐Mart in West Allis, Wisconsin, that day. 
A police officer testified as to the time it took to drive from Mereness’s home to the Wal‐
Mart in Minocqua, where Mereness purchased the candy bar, and stated that it took him
only 3½ hours.  Furthermore, the state used Mereness’s cell phone records to establish that
he was in Janesville in late morning on the day of the murder.  In addition, Mereness’s
brother, who had permission from Mereness to spend time alone with his son at the cabin
that weekend, testified that Mereness told him on Thursday night that he would be joining
them at the cabin on Friday.  Mereness also asked his brother to purchase groceries with
cash at a Minocqua grocery store between 4:00 and 5:00 p.m. on the day of the murder and
to get a receipt, but then at noon, he told his brother that he did not need the groceries. 

        The state also presented evidence that shortly after the murder Mereness replaced a
jacket matching that worn by the man seen leaving Jennifer’s house.  Mereness had paid for
the new jacket with a personal check, but afterward he returned to the store and insisted on
getting the check back and paying with cash.  Additionally, an expert witness testified that
glass fragments recovered from Mereness’s car matched the glass in a broken basement
window of Jennifer’s house.
No. 09‐4006                                                                               Page 3

        But the most damning evidence presented at the trial was testimony concerning the
statements Mereness made to his parents.  A week after Jennifer’s death, Mereness left his
parents’ house in Appleton, Wisconsin, and attempted to commit suicide by driving his car
into a concrete wall.  An Appleton detective, Peter Helein, who later interviewed Mereness’s
mother testified that she had described Mereness as depressed and further that Mereness
had confided to her two days before the wreck that he feared going to prison for Jennifer’s
murder.  The detective continued that on the day of the wreck, Mereness’s parents found
him in a bathtub at their home with a roll of plastic wrap and a carving knife.  According to
the detective, Mereness had said he wanted to die, and when his mother asked if he killed
Jennifer, he replied, “Yes, I’m really sorry.”  Mereness’s mother had died before trial, so the
judge allowed the prosecution to introduce her hearsay statements through the detective. 
Mereness sought to paint his mother as unreliable by introducing evidence that she had
fought a life‐long battle with mental illness that required constant medication and
intermittent hospitalization.

        But Mereness’s mother was not alone in the bathroom when he confessed.  His father
was also present, and at trial he testified that his wife had asked Mereness, “Did you do it?”
and he replied, “Yeah, I did it.”  His father said that he then left the bathroom because he
hoped to insulate himself from the conversation so that he would be shielded from
testifying against his son.  After leaving the bathroom, he stated that the three of them
discussed options in the kitchen.  Mereness’s father testified that he shared with his son the
three paths he might choose from: confess to the police, go to trial, or kill himself.  It was
shortly after this discussion that Mereness drove his car into the concrete wall.

        Before trial Mereness moved to exclude his mother’s statements on the grounds that
they were inadmissible hearsay and that their use would violate his Sixth Amendment right
to confrontation.  The trial court, relying on Ohio v. Roberts, 448 U.S. 56, 65 (1980), and State
v. Weed, 666 N.W.2d 485, 494‐95 (Wis. 2003), concluded that the statements were admissible
under Wisconsin’s hearsay rules and sufficiently reliable to satisfy the Confrontation
Clause.  Mereness renewed his constitutional claim in a posttrial motion, see WIS. STAT.
§ 974.02, and by then the Supreme Court had decided Crawford v. Washington, 541 U.S. 36, 59
(2004), which holds that testimonial hearsay cannot be admitted at a criminal trial unless the
declarant is unavailable and the defendant had an opportunity to cross‐examine.  The trial
court agreed with Mereness that under Crawford the statements should not have been
admitted but nevertheless concluded that the error was harmless because the state
presented enough credible evidence beyond a reasonable doubt to sustain the conviction. 
The Wisconsin Court of Appeals, after reviewing this ruling as well as Mereness’s direct
appeal, endorsed the trial judge’s analysis noting that the officer’s admitted testimony
merely duplicated the untainted evidence offered by Mereness’s father.  The Supreme Court
of Wisconsin declined review.
No. 09‐4006                                                                               Page 4

        In his § 2254 petition Mereness argued that the Crawford error was not harmless
because the jury’s knowledge that he confessed to his mother would necessarily have had a
substantial and injurious effect on the deliberations.  Mereness repeats that argument, but
our role, like that of the district court, is limited to ensuring that the state courts did not
unreasonably apply clearly established federal law in rejecting the Crawford claim.  See 28
U.S.C. § 2254(d)(1); Ray v. Boatwright, 592 F.3d 793, 796 (7th Cir. 2010).  The parties agree
that the admission of the detective’s hearsay account of the exchange between Mereness and
his mother violated the Confrontation Clause, see Crawford, 541 U.S. at 59; United States v.
Turner, 591 F.3d 928, 932 (7th Cir. 2010), but confrontation errors are subject to harmless‐
error analysis, Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986); United States v. Ghilarducci,
480 F.3d 542, 549 (7th Cir. 2007).  And when a state court has concluded that the
constitutional error was harmless, the first, and perhaps only, question in the § 2254
proceeding is whether the state court reasonably applied Chapman v. California, 386 U.S. 18,
24 (1967), in making that determination.  Mitchell v. Esparza, 540 U.S. 12, 18 (2003); Johnson v.
Acevedo, 572 F.3d 398, 404 (7th Cir. 2009).  If the state court reasonably applied the Chapman
standard, “then the federal case is over and no collateral relief issues.”  Johnson, 572 F.3d at
404.  

        Here, the state appellate court adopted the trial judge’s analysis of Mereness’s
posttrial motion and reasoned that the Crawford error should be deemed harmless if it was
clear beyond a reasonable doubt that the error did not contribute to the verdict.  The court,
citing State v. Norman, 664 N.W.2d 97, 108‐09 (Wis. 2003), listed relevant factors to consider
including the frequency of the error, whether the erroneously admitted evidence was
corroborated or duplicated by other untainted evidence, and the overall strength of the
state’s case.  The state court’s reliance on these factors is consistent with Chapman and Van
Arsdall, and although a state court need not cite the relevant Supreme Court cases to rule
consistently with those standards, see Early v. Packer, 537 U.S. 3, 8 (2002); Johnson v. Pollard,
559 F.3d 746, 752 n.6 (7th Cir. 2009), here the state court acknowledged that authority by
citing state opinions that explicitly apply Chapman and Van Arsdale.  See Weed, 666 N.W.2d at
488; Norman, 664 N.W.2d at 108‐09.

        The state court’s application of that precedent was likewise reasonable.  Even
without Mereness’s confession to his parents, the state marshaled significant evidence
pointing to Mereness as the perpetrator, including the cell phone records that put Mereness
in Janesville at the time of her death, glass fragments from the basement window that were
found in his car, his strange replacement of a jacket matching the killer’s, and his
discredited account of his whereabouts at the time of the murder and after.  Moreover, the
statements admitted from his mother were largely duplicated with the admission of his
father’s account of the same conversation.  That his father tried to avoid hearing that
statement, and then shortly after advised his son that he could confess, go to trial, or kill
No. 09‐4006                                                                          Page 5

himself, makes it clear that Mereness’s admission that he “did it” was, as the state court
found, a confession to the murder.  We agree that although the detective’s account of his
mother’s statement was erroneously admitted, the state court’s conclusion that the error was
harmless was a reasonable application of Chapman and Van Arsdale.

                                                                               AFFIRMED.